Pee Curiam:
The rule is well settled that while separate suits may be brought against several defendants for a joint trespass, and there may be a recovery against each, yet the plaintiff can have but one satisfaction: Livingston v. Bishop, 1 Johns. 290. And whenever .the plaintiff has actually received satisfaction for the injury he has sustained, the cause of action is discharged : Fox v. The Northern Liberties, 3 W. & S. 103; Addison on Torts, § 1353.
The plaintiff, while riding as a passenger in a car of the Peoples Passenger Railway Company, was injured by a collision of said car with a car of the Philadelphia Traction Company, defendant. He brought suit against both companies, and recovered a verdict of 114,000 against the company first named. This verdict was set aside by the court, probably because of its excessive amount, and a new trial granted. The plaintiff then settled with the said company (the Peoples), *403was paid $6,000 in full of all claim against it, and executed a release in its favor. He also by said paper agreed to prosecute his claim against the Traction company, and in case he should recover against it he was to reimburse the Peoples company for the wrong he received from it; the balance, if any, over the $6,000 he was to retain for his own use. The court below held very properly that this agreement and release was a bar to a recovery in this action.
The plaintiff had received one satisfaction, he was not entitled to a second. In his suit against the carrying company the plaintiff could only have recovered a verdict by showing that the collision was caused by its negligence ; in other words that the Peoples company and not the Traction company was in fault. In the opening sentence of the printed argument in this case, we find the following: “ The evidence offered by the plaintiff proves that while riding in a car of the Peoples company, he was injured by a collision due entirely to the negligence of the Traction company, the carrying company and its agents being absolutely without fault.” At the time this paragraph was written the plaintiff had in his pocket the sum of $6,00# which he had received from the company which he now says was “ absolutely without fault.” A case so unique as this might be supposed to stand alone in the books. Tompkins v. Railroad Co., 66 Cal. 165, is, however, its exact counterpart. There a woman was injured by a collision of street railway cars. She received compensation from the carrying company and executed a release. She then sued the other railway company, contending that her release was not intended as a satisfaction, but, because the carrier was without fault, and the existing defendant was the real wrong-doer. The court held, in.a vigorous opinion, that she could not recover. So we say here. The plaintiff was not entitled to recover, and the learned court below was entirely right in directing a verdict for the defendant.
Judgment affirmed.